Citation Nr: 0124714	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  00-12 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
stroke.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel




INTRODUCTION

The veteran served on active duty from July 1956 to February 
1957.

These matters came to the Board of Veterans' Appeals (Board) 
from December 1999, and April 2000 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied entitlement to service 
connection for residuals of a stroke and an increased rating 
for lumbosacral strain, respectively.  


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)) was signed into law.  

Regulations implementing the Veterans Claims Assistance Act 
of 2000 are now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations are effective November 9, 2000.  As the 
procedures established by the new law could not have been 
followed by the RO at the time of the above referenced rating 
decision, and as these procedures are more favorable to the 
appellant than those previously in effect, further 
development is in order.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). 

Of record is a June 1994 decision from the Social Security 
Administration (SSA) granting disability benefits to the 
veteran based on a number of disabilities, including his 
service-connected lumbosacral strain.  The list of evidence 
considered in that decision includes the following: VA 
treatment records for the period from March 1990 to August 
1990; VA treatment records for a period from June 1990 to 
June 1991; an October 1989 private medical report from A. 
Islam, M.D.; a November 1989 private medical report from 
Alessio Salsano, M.D.; and treatment records from Brooklyn 
Hospital dated in May 1990.  These records are not part of 
the claims folder.  VA has a duty to assist in gathering 
copies of Social Security decisions and the medical records 
upon which those decisions are based.  Dixon v. Gober, 14 
Vet. App. 168, 171 (2000); Clarkson v. Brown, 4 Vet. App. 
565, 567-68 (1993); see Murincsak v. Derwinski, 2 Vet. App. 
363 (1992) (pursuant to the duty to assist, VA must seek to 
obtain all pertinent records, including SSA records, of which 
it is put on notice).

VA also has a duty to obtain medical a medical examination or 
opinion where there is competent evidence of a current 
disability, evidence that the disability may be related to 
service and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  The record contains a discharge 
summary for a period of VA hospitalization in October 1999 
when the veteran was treated for a stroke, and the report of 
an examination for aid and attendance or housebound status 
conducted in March 2000.  The diagnoses on that examination 
included left cerebrovascular accident with right 
hemiparesis.  The veteran asserts that his stroke occurred 
secondary to medications he took for his service connected 
lumbar spine disability.  Service connection is also in 
effect for chronic brain syndrome with seizures.

The record does not contain an opinion as to the relationship 
between the stroke and the service connected disabilities.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should contact the veteran, 
and request that he identify any health 
care provider who has treated him for 
lumbosacral strain or residuals of a 
stroke.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  Specifically, the RO should 
obtain the following medical reports 
referred to in the June 1994 Social 
Security Administration decision: VA 
treatment records for the period from 
March 1990 to August 1990; VA treatment 
records for a period from June 1990 to 
June 1991; an October 1989 private 
medical report from A. Islam, M.D.; a 
November 1989 private medical report from 
Alessio Salsano, M.D.; and treatment 
records from Brooklyn Hospital dated in 
May 1990.  The RO should also secure any 
current VA records related to the 
treatment of lumbosacral strain and 
residuals of a stroke.  Non-VA records 
should be obtained upon securing the 
appropriate release.  All attempts to 
secure this evidence must be documented 
in the claims folder by the RO.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the appellant 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the RO 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.

2.  The RO should request that the 
attending physician during the veteran's 
period of VA hospitalization in October 
1999, provide and opinion, after 
reviewing the claims folder, as to 
whether it is at least as likely as not 
that the veteran's stroke was caused or 
contributed to by medications taken for 
lumbosacral strain, or is related to 
chronic brain syndrome with seizures.  If 
the physician is not able to supply the 
requested opinions, the veteran should be 
afforded an examination to obtain the 
requested opinions.

3.  Thereafter, the RO should review the 
claim.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
they should then be given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

